Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          July 23, 2019

     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 52318-3-II

                                Respondent,

            v.                                                UNPUBLISHED OPINION

 DESARAE LYN RUSSELL,

                                Appellant.


        Desarae Russell appeals the imposition of interest on her legal financial obligations

(LFOs). The State concedes that the imposition of interest on LFOs here violates RCW

10.82.090(1). We accept the State’s concession, and we remand for the trial court to strike the

provision in the judgment and sentence imposing interest on LFOs and to strike any accrued

interest.

                                              FACTS

        On February 5, 2018, an officer discovered heroin when searching Russell incident to an

arrest. Russell was convicted on May 15 of possession of a controlled substance, heroin.

        Russell was sentenced on August 17. The trial court imposed the following LFOs: a

$500 crime victim penalty assessment, a $100 crime lab fee, and a $100 DNA collection fee.

The judgment and sentence provided that the LFOs would bear interest “from the date of the

judgment until payment in full.” Clerk’s Papers at 20.

        Russell appeals the imposition of interest on her LFOs.
No. 52318-3-II


                                            ANALYSIS

        Russell claims, and the State concedes, that the trial court erred by imposing interest on

her LFOs. We agree.

        RCW 10.82.090(1) states, “As of June 7, 2018, no interest shall accrue on nonrestitution

legal financial obligations.” Here, the trial court imposed nonrestitution LFOs. And the

judgment and sentence was entered after June 7, 2018. Therefore, the trial court erred in

imposing interest on those LFOs.

                                          CONCLUSION

        We remand for the trial court to strike the provision in the judgment and sentence

imposing interest on LFOs and to strike any accrued interest.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, C.J.



 We concur:



 WORSWICK, J.




 SUTTON, J.




                                                  2